Case 2:20-cv-00249-JES-MRM Document 42 Filed 08/04/21 Page 1 of 5 PageID 341



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

SABIR ABDUL-HAQQ YASIR,

              Plaintiff,

v.                                    Case No:    2:20-cv-249-JES-MRM

DONALD SAWYER, Dr., in his
individual capacity,

              Defendant.


                               OPINION AND ORDER

          Before the Court is Defendant Donald Sawyer’s Motion for

Summary Judgment (Doc. #31).

     I.     Background

          Plaintiff Sabir Abdul-Haqq Yasir is detained at the Florida

Civil Commitment Center (FCCC), having been deemed a sexually

violent predator by a Florida court.             Defendant Donald Sawyer is

the Facility Administrator of the FCCC.             Yasir sues Sawyer under

42 U.S.C. § 1983, alleging FCCC’s prohibition on mail between

current and former FCCC residents violates his First Amendment

rights.        In   his   Second   Amended   Complaint,   Yasir   alleges   he

attempted to mail a former resident a letter on December 9, 2019,

but FCCC staff refused because current residents are not allowed

to mail anything to former residents.            (Doc. #23).   Yasir does not

allege any instances of FCCC staff blocking his incoming mail.
Case 2:20-cv-00249-JES-MRM Document 42 Filed 08/04/21 Page 2 of 5 PageID 342



      Sawyer testified by affidavit that “former Residents have

attempted    on     multiple    occasions       to   send     cash,    inappropriate

photographs including nude photographs of themselves, SD cards and

narcotics to current Residents.”                (Doc. #31-4 at 3).             In fact,

most of the contraband seized during FCCC’s routine mail screening

was found in mail from former residents.                    In Sawyer’s judgment,

these items pose a security threat to FCCC staff and residents and

can affect residents’ therapy.              The prohibition on mail between

current and former residents is meant “to protect public safety

and ensure safe operations at FCCC.”                   (Id.)       Sawyer finds the

prohibition        “effective    at     curtailing          the    introduction      of

contraband at FCCC.”         (Id.)

      Two other FCCC officials also provided affidavits.                       Security

Director     Jon    Carner     testified    that       in    his    experience     most

contraband found in incoming mail came from former residents.

Carner also stated that current residents have attempted to mail

inappropriate        photographs      and      other     contraband       to     former

residents.         Like   Sawyer,     Carner    believes      the     prohibition    is

necessary to curtail the introduction of contraband that can

compromise security at FCCC.             (Doc. #31-3).             Clinical Director

Emily Salema testified, “Clinicians use clinical discretion toward

encouraging Residents to establish a support network comprised of

positive social supports, which typically does not involve former




                                        - 2 -
Case 2:20-cv-00249-JES-MRM Document 42 Filed 08/04/21 Page 3 of 5 PageID 343



Residents.”      (Doc. #31-5 at 3).      But residents may contact former

residents by telephone if they so choose.

       Yasir challenges Sawyer’s and Carner’s assertion that most

contraband found in incoming mail came from former residents.                    He

submitted incident reports—ranging from May 2019 through March

2021—relating to violations of FCCC mail rules, none of which

involved contraband sent by former residents.            (Docs. #41-3 - #41-

13).     He   also   testifies   that     communicating      by   telephone      is

inadequate because he wants to send a former resident a Power of

Attorney so the former resident can help Yasir rent an apartment

and set up a bank account in preparation for his release from FCCC.

(Doc. #21-1).

   II.   Legal Standard

       Summary   judgment   is   appropriate     only    when     the    Court    is

satisfied “there is no genuine issue as to any material fact” and

the moving party is entitled to judgment as a matter of law.                  Fed.

R. Civ. P. 56(c).        The initial burden falls on the movant, who

must identify      the   portions   of    the   record   “which     it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                      A genuine

issue of material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                       To

defeat   summary     judgment,   the     non-movant   must    “go   beyond       the



                                    - 3 -
Case 2:20-cv-00249-JES-MRM Document 42 Filed 08/04/21 Page 4 of 5 PageID 344



pleadings, and present affirmative evidence to show that a genuine

issue of material facts exists.”           Porter v. Ray, 461 F.3d 1315,

1320 (11th Cir. 2006).

       In reviewing a motion for summary judgment, the Court views

the evidence and all reasonable inferences drawn from it in the

light most favorable to the non-movant.             See Battle v. Bd. of

Regents, 468 F.3d 755, 759 (11th Cir. 2006).

   III. Analysis

       To maintain a claim under 42 U.S.C. § 1983, Yasir must prove:

“(1) a violation of a constitutional right; and (2) that the

alleged violation was committed by a person acting under the color

of state law.”     Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir.

2016).    Yasir alleges a violation of his First Amendment rights,

which includes his right to correspond with others.            See Perry v.

Sec’y, Fla. Dep’t of Corr., 664 F.3d 1359, 1363 (11th Cir. 2011).

Sawyer does not dispute the second element of a § 1983.

       Sawyer urges the Court to apply the test articulated in Turner

v. Safley, 482 U.S. 78 (1987), as modified for civil detainees by

Pesci v. Budz, 730 F.3d 1291 (11th Cir. 2013).          That test applies

to regulations on incoming mail, but courts apply a different test

to regulations on outgoing mail.           In Procunier v. Martinez, 416

U.S. 396 (1974), the Supreme Court held that such a regulation

must   “be   ‘generally   necessary’    to    a   legitimate   governmental

interest.”    Thornburgh v. Abbott, 490 U.S. 401, 411 (1989).           The



                                   - 4 -
Case 2:20-cv-00249-JES-MRM Document 42 Filed 08/04/21 Page 5 of 5 PageID 345



Martinez     Court   observed   that   unlike   incoming   mail,    “outgoing

personal correspondence from prisoners did not, by its very nature,

pose a serious threat to prison order and security.”                Id.   The

same reasoning applies to mail sent by residents of the FCCC.

      Sawyer has produced ample evidence of a legitimate interest

in prohibiting incoming mail from former residents.          Such mail was

a source of contraband that could create security problems and

affect residents’ therapy.       But Sawyer identifies no governmental

interest in blocking outgoing mail to former residents.              He thus

fails to demonstrate that the complete ban on current residents

sending mail to former residents is justified under Martinez.

      Accordingly, it is hereby

      ORDERED:

      Defendant Donald Sawyer’s Motion for Summary Judgment (Doc.

#31) is DENIED.

      DONE and ORDERED at Fort Myers, Florida, this           4th     day of

August 2021.




SA: FTMP-1

Copies:
Unrepresented parties
Counsel of Record




                                   - 5 -
